 COPPS FOOD CENTER395Copps Food Center,Inc. (CentralBakery)andUnited Food&CommercialWorkers Union73A, AFL-CIO-CLC,Petitioner.Case 30-RC-4863August 31, 1989DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held January 27,1989,1 and the hearing of-ficer'sreport recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows15 for and 21 against the Petitioner,with 5 nonde-terminative challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted such of thehearingofficer's findings2 and recommendations asare consistentwith the followingdecision, andfinds that the election must be set aside and a newelection held.In her discussion of Objection 5, the hearing offi-cer found that in a January 9 meeting with employ-ee Peterson,Supervisor Burmeister told Peterson,"I hope you didn't sign anything," and that whenPeterson told Burmeister that she had signed acard,Burmeister told her not to sign anything else.The hearing officer also credited Peterson's testi-mony that in a January 19 meeting with Burmeis-ter,Burmeister told her that a strike was likely ifthe Union was elected and then told Peterson:And, if I [Peterson] signed a card they wouldknow very quickly who had signed one, and1All subsequent dates refer to 1989 unless otherwise noted2 The Petitioner has excepted to some of the hearing officer's credibil-ity findings.The Board's established policy is not to overrule a heanngofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch-TexCo.,118 NLRB 1359,1361 (1957)We find no basis for reversing the findings.In the fourth sentence of the fourth paragraph of her discussion of Ob-jection 7,the hearing officer inadvertently substituted Supervisor Bur-meister's name for that of General Plant Manager Watry in the phrase"Burmeister's reply deferred review of Peterson's productivity until afterthe election."We find that the hearing officer erred in stating,in her discussion ofObjection 3, that none of the employees who testified regarding the Janu-ary 25 meetings in which Employer President Copps and Vice PresidentGeis had addressed assembled employees"testified that Copps or Geissaid anything regarding wage raises or union dues."The record showsthat employee Glisczinski testified that Copps"said to us several timesduring the course of his (January 25] conversation that the only thing wecould be sure of if we did vote for union was paying union dues...."We find,however,that these commentsby Copps donot constitute ob-jectionable conductWe find it unnecessary to rely on the hearing officer's statement in herdiscussion of Objection 4 that"a suggestion that collective bargainingmay diminish employee benefits does not constitute objectionable con-duct."that that individual, or whoever,who signed acard would not be allowed to return to workif they opened up the bakery.And, that theywould certainly reopen the bakery with unun-ionized [sic] people, and that I would not betransferrable.Iwould no longer be employ-able. I would not be considered an employeeof Copps Central Bakery,and that I could notwork at their main new store or at any otherlocation,and the reason for that was theywould be fearful that I would try to incite aunion on those locations.However,the hearing officer found Burmeister's"implied threat of unspecified consequences if Pe-terson had signed or would sign anything for theunion and the threat to not hire her at anotherCopps facility in the event of a strike[to be] isolat-ed, not of such severity to affect the larger unit,and not part of a pattern of objectionable conduct"and that the conduct "occurred well before theelection on January27." Thehearing officer there-fore concluded that Burmeister's statements were"insufficiently objectionable to set aside the elec-tion."We disagree with the hearing officer's conclu-sion.We find that Burmeister's January 19 state-ments,which threatened Peterson with dischargeand "blackballing"if she signed a union card, in-volved serious objectionable conduct.Also, unlikethe hearing officer,we find that Burmeister'smeet-ings with Peterson,which occurred 18 and 8 daysbefore the election,were not remote in time fromthe election.3In addition,we note the hearing offi-cer's failure to consider the closeness of the elec-tion.As noted above, the tally of ballots was 15 forand 21 against the Petitioner,with 5 challengedballots.If the five individuals whose ballots werechallenged were eligible and voted for the Petition-er, a change in only one vote would have alteredthe outcome.Peterson's vote would then be deter-minative.4Given the nature of the statements, theirproximity in time to the election,and the closenessof the election,we conclude that Burmeister'sstatements to Peterson are not de minimis and thatthe election must be set aside.5[Direction of Second Election omitted from pub-lication.]8 SeeVideoTapeCa,288 NLRB 646 fn 2 (1988)4 Peterson testified that she told a "co-worker"about the statementsBurmeister had made at the January 19 meeting There is no evidence inthe record of whether this"co-worker" was a unit employee.See generallyVideo TapeCo., supraWe find thatClark EquipmentCo,278 NLRB498 (1986),inwhich theBoard found that employer misconduct involving only 8 employees in aunit of 800 employees did not warrant setting aside an election that theunion lost by almost 100 votes,isdistinguishable from the instant case296 NLRB No. 50